DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: independent claims 1, 10, and 16 contain claim limitations that are not represented in the prior art when taken in combination with the other limitations of the claims, namely “the available torque being commanded by both the first vehicle and the second vehicle being above a threshold value, the first vehicle decelerating due to a change of road grade, and a gap between the first vehicle and the second vehicle increasing: reducing the amount of torque being commanded by the first vehicle” in claim 1, and similar in claims 10 and 16. Eriksson (US US20210331674) appears to be the closest prior art. Dependent claims 2-9, 11-15, and 17-20 incorporate all of the limitations of the respective base claim upon which they depend, and are therefore allowable under the same rationale.
Conclusion
Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Andy Schneider, whose telephone number is (571) 272-9717.  The examiner can normally be reached Monday-Friday from 6:00 am to 2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Olszewski, can be reached at (571) 272-2706.  The fax number for the organization to which this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).

/Andy Schneider/
Examiner, Art Unit 3669
	
	
/ALAN D HUTCHINSON/Primary Examiner, Art Unit 3669